Weltner, Justice,
dissenting.
For every practical purpose and for every substantive issue, a condemnee who appeals a determination of value to a jury under OCGA § 32-3-14 is a plaintiff.
The renewal statute, OCGA § 9-2-61 (a), is remedial in nature and should be construed broadly. Its provisions should extend to these appellants as de facto plaintiffs. See OCGA § 1-3-5; Bryan v. Bryan, 242 Ga. 826, 828-9 (251 SE2d 566) (1979).
I am authorized to state that Justice Smith joins in this dissent.
*353Decided June 30, 1988.
Crirn & Bassler, Harry W. Bassler, for appellants.
Awtry & Parker, Dana L. Jackel, for appellee.